Exhibit 10.1

 

DIPLOMAT PHARMACY, INC.

Form of Restricted Stock Unit Award Agreement (Performance-Based)

Sign-On Inducement Equity Award

 

Grantee:  [            ]

Grant Date:  [            ]

Number of Restricted Stock Units:  [            ]

 

1.                                      Grant of RSUs.   Pursuant to and subject
to the terms and conditions set forth herein, effective as of the Grant Date set
forth above, Diplomat Pharmacy, Inc. (the “Company”) grants to the Grantee
identified above an award of [            ]Restricted Stock Units (the “RSUs”),
subject to increase or decrease as provided herein, on the terms and subject to
the conditions set forth in this Restricted Stock Unit Award Agreement (this
“Agreement”). Although the RSUs are being granted as an inducement grant and not
under any equity incentive compensation program of the Company, this Agreement
shall be construed as if such RSUs had been granted under the Diplomat
Pharmacy, Inc. 2014 Omnibus Incentive Plan (the “Plan”) in accordance and
consistent with, and subject to, the provisions of the Plan, the terms of which
are incorporated herein by reference. Except as expressly set forth herein, in
the event of a conflict between the terms and conditions of the Plan and the
terms and conditions of this Agreement, the terms and conditions of the Plan
shall prevail. Each RSU that becomes earned and vested in accordance with the
terms of this Agreement represents the right to receive one share of common
stock, no par value, of Diplomat Pharmacy, Inc. (“Common Stock”).  Capitalized
terms not defined in this Agreement have the meanings ascribed to such terms in
the Plan.

 

2.                                      Vesting of RSUs.  Grantee shall have no
right or entitlement in respect of the RSUs unless and to the extent the RSUs
become vested in accordance with this Agreement. The RSUs shall vest on the
Determination Date (as defined below) dependent on the following:

 

(a)                                 [Revenues. [            ] percent
([            ]%) of the RSUs (“Revenue-based RSUs”) shall vest as follows:

 

(i)                                     [            ]% of the Revenue-based
RSUs shall vest if the Company’s revenue combined for fiscal years ended
December 31, [            ] (the “[            ] Performance Year”) and
December 31, [            ] (the “[            ] Performance Year” along with
the [            ] Performance Year, each a “Performance Year”) is at least
equal to the combined sum of $[            ]plus the [            ]revenue
budget goal as approved by the Board of Directors in connection with the
Company’s annual budgeting process (“[            ]Revenue Budget Goal”).

 

(ii)                                  [            ]% of the Revenue-based RSUs
shall vest if the Company’s revenue combined for the [            ] Performance
Year and [            ]Performance Year is at least equal to the combined sum of
$[            ]plus an amount equal to [            ]% of the
[            ]Revenue Budget Goal.

 

--------------------------------------------------------------------------------


 

(iii)                               [            ]% of the Revenue-based RSUs
shall vest if the Company’s revenue combined for the [            ] Performance
Year and [            ] Performance Year is at least equal to the combined sum
of $[            ]plus an amount equal to [            ]% of the [            ]
Revenue Budget Goal.

 

(iv)                              [            ]% of the Revenue-based RSUs
shall vest if the Company’s revenue combined for the [            ] Performance
Year and [            ] Performance Year is at least equal to the combined sum
of $[            ]plus an amount equal to [            ]% of the [            ]
Revenue Budget Goal.

 

(v)                                 Grantee will forfeit [            ]% of the
RSUs if the Company’s revenue combined for the [            ]Performance Year
and [            ]Performance Year is less than the combined sum of
$[            ]plus the [            ] Revenue Budget Goal.

 

(vi)                              Grantee will earn a number of Revenue-based
RSUs corresponding to the linear increase in the Company’s revenue for each
Performance Year above each of the revenue thresholds set forth in subsections
(a)(i)-(a)(iii) above.]

 

(b)                                 [Adjusted EBITDA.  [            ] percent
([            ]%) of the RSUs (“Adjusted EBITDA-based RSUs”) shall vest on the
Determination Date dependent on the following:

 

(i)                                     [            ]% of the Adjusted
EBITDA-based RSUs shall vest if the Company’s Adjusted EBITDA (to be calculated
in the same manner as under the Diplomat Pharmacy, Inc. Annual Performance Bonus
Plan) combined for the [            ]Performance Year and [            ]
Performance Year is at least equal to the combined sum of $[            ]plus
the [            ] Adjusted EBITDA budget goal as approved by the Board of
Directors in connection with the Company’s annual budgeting process
(“[            ] Adjusted EBITDA Budget Goal”).

 

(ii)                                  [            ]% of the Adjusted
EBITDA-based RSUs shall vest if the Company’s Adjusted EBITDA combined for the
[            ] Performance Year and [            ]Performance Year is at least
equal to the combined sum of $[            ]plus an amount equal to
[            ]% of the [            ] Adjusted EBITDA Budget Goal.

 

(iii)                               [            ]% of the Adjusted EBITDA-based
RSUs shall vest if the Company’s Adjusted EBITDA combined for the [            ]
Performance Year and [            ] Performance Year is at least equal to the
combined sum of $[            ]plus an amount equal to [            ]% of the
[            ] Adjusted EBITDA Budget Goal.

 

(iv)                              [            ]% of the Adjusted EBITDA-based
RSUs shall vest if the Company’s Adjusted EBITDA combined for the [            ]
Performance Year and [            ] Performance Year is at least equal to the
combined sum of $[            ]plus an amount equal to [            ]% of the
[            ] Adjusted EBITDA Budget Goal.

 

2

--------------------------------------------------------------------------------


 

(v)                                 Grantee will forfeit [            ]% of the
Adjusted EBITDA-based RSUs if the Company’s Adjusted EBITDA combined for the
[            ] Performance Year and [            ] Performance Year is less than
the combined sum of $[            ]plus the [            ] Adjusted EBITDA
Budget Goal.

 

(vi)                              Grantee will earn a number of Adjusted
EBITDA-based RSUs corresponding to the linear increase in the Company’s Adjusted
EBITDA for each Performance Year above each of the Adjusted EBITDA thresholds
set forth in subsections (b)(i)-(b)(iii) above.]

 

(c)                                  Effect of Mergers and Acquisitions or
Divestitures.  In the event the Company consummates the acquisition or
divestiture, of an entity or assets, with a transaction value of greater than
$[            ] (as determined by the Board or the Compensation Committee, in
its reasonable discretion), the Company will modify the performance goals set
forth in Sections 2(a) and 2(b) herein, respectively, to reflect the expected
revenue and Adjusted EBITDA as a result of the transaction(s), on a prospective
basis upon closing of a transaction.

 

(d)                                 Rounding of Earned RSUs. The Board or
Compensation Committee shall round, up or down to the nearest whole number, the
number of earned RSUs and the revenue and Adjusted EBITDA for each Performance
Year, in its sole discretion provided that it calculates such measures
consistently for all RSUs with Grant Dates in the same year.

 

(e)                                  Timing of Determination of Vesting of
RSUs.  Except as further set forth in Section 3(b) herein, whether and the
extent to which RSUs become vested under Sections 2(a) and 2(b) herein will be
determined as of the earlier of the following dates (the “Determination Date”)
(i) the date the Company files with the Securities and Exchange Commission its
Annual Report on Form 10-K for the [            ] Performance Year, which
includes the audited financial statements for such year, or (ii) if the filing
specified in the foregoing clause (i) is not made by March 31 of the year
following the Performance Year, the date the Audit Committee of the Board of
Directors of the Company approves the financial statements of the Company for
the [            ] Performance Year.

 

(f)                                   Forfeiture of Unvested RSUs.  Except as
further set forth in Section 3(b) herein, upon the Determination Date, any RSUs
that have not vested under Sections 2(a) and 2(b) herein shall expire, terminate
and be forfeited and of no further force or effect. Each RSU that becomes vested
under Sections 2(a) and 2(b) herein shall be eligible to become vested in
accordance with and subject to the terms and conditions set forth in Sections 3
and 4 herein.

 

3.                                      Vesting.

 

(a)                                 Normal Vesting. Grantee shall have no right
or entitlement in respect of the RSUs unless and to the extent the RSUs have
become vested in accordance with Sections 2(a) and 2(b), respectively, herein.

 

(b)                                 Accelerated Vesting Based on [            ]
Results. Notwithstanding Section 3(a) herein, upon completion of the
[            ]Performance Year, the Board, or Compensation Committee, at its
sole discretion, may provide for the earlier vesting of a portion of

 

3

--------------------------------------------------------------------------------


 

the RSUs, based on the Company’s performance in fiscal year [            ] as
compared to the [            ] Performance Year metrics. In the event that the
Board, or the Compensation Committee, elects to provide for the accelerated
vesting of a portion of the RSUs pursuant to this Section 3(b), any such
determination shall be made as of the earlier of: (i) the date the Company files
with the Securities and Exchange Commission its Annual Report on Form 10-K for
the [            ] Performance Year, which includes the audited financial
statements for such year, or (ii) if the filing specified in the foregoing
clause (i) is not made by March 31 of the year following the Performance Year,
the date the Audit Committee of the Board of Directors of the Company approves
the financial statements of the Company for the [            ] Performance Year
(the “[            ] Determination Date”). For this purpose and except as
provided in Section 4 herein, [            ]% of such RSUs shall become vested
on the [            ] Determination Date.

 

4.                                      Accelerated Vesting upon Termination
after Change in Control.  Notwithstanding Section 3 herein, upon the termination
without Cause by the Company or a Subsidiary (or a successor, as applicable) of
Grantee’s service as an employee or if Grantee resigns for Good Reason (as
defined in Section 6 herein) in connection with or within one year following the
consummation of a Change in Control, then the vesting of any unvested portion of
the RSUs shall accelerate such that 100% of the RSUs shall vest, effective
immediately prior to such termination of Grantee’s employment.  In the event of
a Change in Control, if the Company’s successor (which, for the purposes of this
provision, is the acquirer of the Company’s assets in a Change in Control
resulting from the sale of all or substantially all of the Company’s assets)
does not agree to assume this Agreement, or to substitute an equivalent award or
right for this Award, and if Grantee has remained continuously employed from the
Grant Date to the date of the Change in Control, and does not voluntarily resign
without continuing with the Company’s successor, then the vesting of any
unvested portion of the RSUs shall accelerate such that the RSUs shall be vested
to the same extent as if Grantee had been terminated without Cause as described
in this Section 4, effective immediately prior to, and contingent upon, the
consummation of such Change in Control.

 

5.                                      Termination of Employment.  Upon
termination of Grantee’s employment with the Company or a Subsidiary for any
reason, vesting of the RSUs shall terminate and any portion of the RSUs that are
unvested at the time of termination of Grantee’s employment with the Company or
a Subsidiary shall expire, terminate and be forfeited and of no further force or
effect.

 

6.                                      Certain Definitions.

 

(a)                                 As used herein, “Good Reason” shall mean
Grantee’s resignation due to the occurrence of any of the following conditions
which occurs without Grantee’s written consent, provided that the requirements
regarding advance notice and an opportunity to cure set forth below are
satisfied:  (1) a reduction of Grantee’s then current base salary by 10% or more
unless such reduction is part of a generalized salary reduction affecting
similarly situated employees; (2) a change in Grantee’s position with the
Company that materially reduces Grantee’s duties, level of authority or
responsibility; (3) a material breach of any employment agreement between
Grantee and the Company or a Subsidiary (if any); or (4) the Company conditions
Grantee’s continued service with the Company on Grantee’s being transferred to a
site of employment that would increase Grantee’s one-way commute by more than 50
miles from Grantee’s then principal

 

4

--------------------------------------------------------------------------------


 

residence.  In order for Grantee to resign for Good Reason, Grantee must provide
written notice to the Company of the existence of the Good Reason condition
within 30 days of the initial existence of such Good Reason condition.  Upon
receipt of such notice, the Company will have 30 days during which it may remedy
the Good Reason condition and not be required to provide for the vesting
acceleration described herein as a result of such proposed resignation.  If the
Good Reason condition is not remedied within such 30-day period, Grantee may
resign based on the Good Reason condition specified in the notice effective no
later than 30 days following the expiration of the 30-day cure period.

 

(b)                                 As used herein, “Change in Control” shall
mean a transaction or series of related transactions that meets the definition
of the term “Change in Control” in the Plan.

 

7.                                      Settlement of RSUs and Issuance of
Shares.  Subject to Section 12 herein regarding withholding tax, as soon as
practicable (but within 15 days) after an RSU becomes both earned and vested,
the Company will issue and transfer to the Grantee one share of Common Stock. 
No fractional shares will be issued.

 

8.                                      Dividend Equivalent Rights.  For each
cash dividend that is declared on the Common Stock after the date of this Award
and prior to the vesting date of an RSU and that is payable on or before the
vesting date of the RSU, then, on the payment date of such dividend, Grantee
shall be credited with an amount equal to the amount dividends that would have
been paid to Grantee if one share of Common Stock had been issued on the Grant
Date for each RSU granted to Grantee under this Award that is outstanding on the
date of payment of the dividends.  Each such credited amount shall vest on the
same date that the respective RSUs become vested, and the vested credited amount
(less tax withholdings) shall be paid in cash to Grantee, without interest, on
the 30th day following the date the respective RSUs become vested.

 

9.                                      Non-Transferability of RSUs.  The RSUs
are personal to Grantee and are not transferable by Grantee.

 

10.                               Restrictive Covenants; Compensation Recovery. 
By signing this Agreement, Grantee acknowledges and agrees that the RSUs (and
any stock or stock-based award previously granted by the Company or a Subsidiary
to Grantee, including under the Plan, or otherwise) shall (i) be subject to
forfeiture as a result of Grantee’s violation of any agreement with the Company
or a Subsidiary regarding non-competition, non-solicitation, confidentiality,
non-disparagement, inventions and/or similar restrictive covenants (the
“Restrictive Covenants Agreement”), and (ii) be subject to forfeiture and/or
recovery under any compensation recovery policy that may be adopted from time to
time by the Company or any of its Subsidiaries. For avoidance of doubt,
compensation recovery rights to the RSUs or other shares of Company stock
(including shares of stock acquired under previously granted stock-based awards)
shall extend to the proceeds realized by Grantee due to sale or other transfer
of such stock. Grantee’s prior execution of the Restrictive Covenants Agreement
was a material inducement for the Company’s grant of the RSUs under this
Agreement.

 

11.                               Rights of Grantee.  Nothing contained in this
Agreement shall (i) interfere with or limit in any way the right of the Company
or a Subsidiary to terminate Grantee’s employment at any time and for any or no
reason, (ii) confer upon Grantee any right to be selected as a Plan

 

5

--------------------------------------------------------------------------------


 

Participant or give Grantee any claim to be granted any award under any option
or other benefit plan or to be treated uniformly with other Participants and
employees, or (iii) require or permit any adjustment to the number of RSUs upon
or as a result of the occurrence of any subsequent event (except as provided
herein or as provided in Section 13 of the Plan).  Since no property is
transferred to Grantee until shares of Common Stock are issued upon vesting of
earned RSUs, Grantee acknowledges and agrees that Grantee cannot and will not
attempt to make an election under Section 83(b) of the Internal Revenue Code of
1986, as amended, to include the fair market value of the RSUs in Grantee’s
gross income for the taxable year of the grant of the Award.

 

12.                               Withholding of Taxes.  The Company will
determine, in its discretion, the manner in which to satisfy the tax withholding
obligations in connection with the issuance of Common Stock or payment of
dividend equivalents upon vesting of RSUs, including, without limitation, any of
the following:  (a) withholding from issuance or payment to Grantee of
sufficient shares of Common Stock and/or cash having a fair market value
sufficient to satisfy the withholding tax obligation; (b) sale of such number of
shares of Common Stock having a fair market value sufficient to satisfy the
withholding tax obligation and application of the proceeds of the sale to
satisfaction of the withholding tax obligation; (c)  payment by Grantee to the
Company of the withholding amount by wire transfer, certified check, or other
means acceptable to the Company; or (d) by additional payroll withholding from
other compensation payable to Grantee.  To the extent that the value of any
whole shares of Common Stock withheld exceeds applicable tax withholding
obligations, the Company agrees to pay the excess in cash to Grantee through
payroll or by check as soon as practicable. To the extent the tax withholding
obligations are satisfied pursuant to subsection (b) in this Section 12, this
Section 12 is intended to constitute a written plan pursuant to
Rule 10b5-1(c) under the Securities Exchange Act of 1934.  To the extent
applicable, Grantee shall take actions necessary to ensure that any such sales
shall comply with Rule 144 under the Securities Act of 1933.

 

13.                               Resale Restrictions.  The Company currently
has an effective registration statement on file with the Securities and Exchange
Commission with respect to the RSUs. The Company currently intends to maintain
this registration, but has no obligation to do so. If the registration ceases to
be effective, Grantee will not be able to sell or transfer Common Stock issued
to Grantee upon vesting of earned RSUs unless an exemption from registration
under applicable securities laws is available. Grantee agrees that any resale by
Grantee of Common Stock acquired upon vesting of earned RSUs shall comply in all
respects with the requirements of all applicable securities laws, rules and
regulations (including, without limitation, the provisions of the Securities Act
of 1933, as amended, the Exchange Act, and the respective rules and regulations
promulgated thereunder) and any other law, rule or regulation applicable
thereto, as such laws, rules and regulations may be amended from time to time.
Notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue shares of Common Stock or permit their resale if such
issuance or resale would violate any such requirements.

 

14.                               Consent to Transfer of Personal Data.  In
administering this Agreement, or to comply with applicable legal, regulatory,
tax or accounting requirements, it may be necessary for the Company to transfer
certain Grantee personal data to a Subsidiary, or to outside service providers,
or to governmental agencies. By signing this Agreement and accepting the award
of the RSUs, Grantee consents, to the fullest extent permitted by law, to the
use and transfer, electronically or otherwise, of Grantee’s personal data to
such entities for such purposes.

 

6

--------------------------------------------------------------------------------


 

15.                               Consent to Electronic Delivery.  In lieu of
receiving documents in hard copy paper format, Grantee agrees, to the fullest
extent permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other agreements, documents,
forms and communications) in connection with the RSUs and any other prior or
future incentive award or program made or offered by the Company, a Subsidiary
and their predecessors or successors. Electronic delivery of a document to
Grantee may be via a Company or Subsidiary email system or by reference to a
location on a Company or Subsidiary intranet site to which Grantee has access.

 

16.                               No Ownership of Common Stock Until Vesting. 
Prior to the time an RSU becomes both earned and vested, Grantee shall not
possess any incidents of ownership of the share of Common Stock underlying or
relating to the RSU, including voting or dividend rights.

 

17.                               Notices.  Any and all notices, designations,
consents, offers, acceptances and any other communications provided for herein
shall be given in writing and shall be delivered either personally or by
registered or certified mail, postage prepaid, which shall be addressed, in the
case of the Company, to the General Counsel of the Company at the principal
office of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to such other address as may be
designated in writing by the Grantee.

 

18.                               Successors.  The terms of this Agreement shall
be binding upon and inure to the benefit of the Company, its successors and
assigns, and of the Grantee and the beneficiaries, executors, administrators,
heirs and successors of the Grantee.

 

19.                               Invalid Provision.  The invalidity or
unenforceability of any particular provision hereof shall not affect the other
provisions hereof, and this Agreement shall be construed in all respects as if
such invalid or unenforceable provision had been omitted.

 

20.                               Modifications.  Except as provided in this
Agreement, no change, modification or waiver of any provision of this Agreement
shall be valid unless the same is in writing and signed by the parties hereto.

 

21.                               Entire Agreement.  This Agreement  contains
the entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and therein and supersede all prior
communications, representations and negotiations in respect thereto.

 

22.                               Governing Law.  This Agreement and the rights
of Grantee hereunder shall be governed, construed, and administered in
accordance with the laws of the State of Michigan (regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws of such
jurisdiction or any other jurisdiction).

 

23.                               Headings.  The headings of the Sections hereof
are provided for convenience only and are not to serve as a basis for
interpretation or construction, and shall not constitute a part, of this
Agreement.

 

24.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

7

--------------------------------------------------------------------------------


 

25.                               Committee Determinations Final and Binding. 
The Committee shall have final authority to interpret and construe this
Agreement (including the Plan) and to make any and all determinations
thereunder, and its decision shall be binding and conclusive upon Grantee and
his/her legal representative in respect of any questions arising under this
Agreement (including the Plan).

 

26.                               Code Section 409A.  This Agreement (and the
benefits and payments provided for under this Agreement) are intended to be
exempt from or to comply with Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and other guidance issued thereunder (“Code
Section 409A”), and this Agreement shall be interpreted and administered in a
manner consistent with that intention; provided, however, that under no
circumstances shall the Company or a Subsidiary be liable for any additional tax
or other sanction imposed upon the Grantee, or other damage suffered by the
Grantee, on account of this Agreement (or the benefits and payments provided for
under this Agreement) being subject to and not in compliance with Code
Section 409A. For purposes of this Agreement, if necessary to avoid the
imposition of additional taxes upon the Grantee under Code Section 409A, the
Grantee’s employment will not be considered to have terminated until and if the
Grantee has experienced, in respect of the Company or a Subsidiary (or successor
thereto), as applicable, a “separation from service” within the meaning of
Treasury Regulation section 1.409A-1(h). Where Common Stock is required by this
Agreement to be issued to the Grantee (and where dividend equivalent amounts are
required to be paid to the Grantee) within a 15 day period following an
applicable vesting date, the Company shall determine when during that 15 day
period the Common Stock will be issued and the dividend equivalent amount will
be paid to the Grantee.  If and to the extent necessary to avoid the imposition
of additional taxes upon the Grantee under Code Section 409A, if the Grantee is
entitled to receive Common Stock or dividend equivalent amounts upon or as a
result of the Grantee’s separation from service, and if the Grantee is a
“specified employee” (within the meaning of Treasury Regulation section
1.409A-1(i)) on the date of his or her separation from service, notwithstanding
any other provision of this Agreement to the contrary, such Common Stock shall
be issued and such dividend equivalent amounts shall be paid to the Grantee no
earlier than the earliest to occur of (i) the day next following the date that
is the six-month anniversary of the date of the Grantee’s separation from
service, or (ii) the date of the Grantee’s death.

 

[signature page follows]

 

 

Diplomat Pharmacy, Inc.

 

 

 

 

By

 

 

Name:

 

 

Its:

 

 

8

--------------------------------------------------------------------------------


 

The undersigned hereby acknowledges having read this Agreement and agrees to be
bound by all provisions set forth herein.

 

Dated as of:

 

 

GRANTEE:

 

 

 

 

 

 

 

Name:

 

 

9

--------------------------------------------------------------------------------